           Case 1:20-cr-00099-DAD-BAM Document 38 Filed 09/15/21 Page 1 of 4


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 LAURA JEAN BERGER
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:20-CR-00099 DAD-BAM
12                                 Plaintiff,           STIPULATION TO CONTINUE STATUS
                                                        CONFERENCE AND ORDER
13                          v.
14   JESUS ZEPEDA LOPEZ,                                Date: September 22, 2021
                                                        Time: 1:00 p.m.
15                                 Defendant.           Honorable Barbara A. McAuliffe
16

17          The United States of America, by and through PHILLIP A. TALBERT, Acting United States
18 Attorney, and LAURA JEAN BERGER, Assistant United States Attorney, and the defendant, by and

19 through Roger Bonakdar, his attorney of record, hereby stipulate to continue the status conference in this

20 case from September 22, 2021 until December 8, 2021 at 1:00 p.m.

21          On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in the
22 Eastern District of California until further notice. This General Order was entered to address public

23 health concerns related to COVID-19. Further, pursuant to General Order 611 and 620, this Court’s

24 declaration of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s

25 Order of April 16, 2020 continuing this Court’s judicial emergency, this Court has allowed district

26 judges to continue all criminal matters to a date after May 1, 2021.1
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
      STIPULATION TO CONTINUE STATUS CONFERENCE
                                                        1
30
            Case 1:20-cr-00099-DAD-BAM Document 38 Filed 09/15/21 Page 2 of 4


 1          Although the General Orders and declaration of emergency address the district-wide health
 2 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 3 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 4 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 5 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such

 6 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 7 (9th Cir. 2000) (explaining that a judge ordering and ends-of-justice continuance must set forth explicit

 8 findings on the record “either orally or in writing”).

 9          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory
10 and inexcusable—General Orders 611, 612, 617, 618, and 620 and the subsequent declaration of judicial

11 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

12 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

13 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C. §

14 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of the

15 case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

16 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

17          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”
18 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

19 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

20 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

21 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

22 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

23 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

24 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

25 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

26 by the statutory rules.
27          In light of the societal context created by the foregoing, this Court should consider the following
28 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

      STIPULATION TO CONTINUE STATUS CONFERENCE
                                                            2
30
           Case 1:20-cr-00099-DAD-BAM Document 38 Filed 09/15/21 Page 3 of 4


 1 justice exception, § 3161(h)(7) (Local Code T4).2 If continued, this Court should designate a new date

 2 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 3 pretrial continuance must be “specifically limited in time”).

 4          The parties request that time be excluded between September 22, 2021 until December 8, 2021
 5 for the following reasons: defense requires additional time to consult with his client, to review the

 6 current charges, to conduct investigation and research related to the charges, to review and copy

 7 discovery for this matter, to discuss potential resolutions with his/her client, and to otherwise prepare for

 8 trial. Defense investigation has been slowed by the inability to review discovery with his client and

 9 communication has been hampered given the conditions at the jail. The case involves recorded

10 telephone calls, approximately 500 pages of discovery, and digital discovery in the form of several

11 gigabytes. The proposed status conference date represents the earliest date that counsel is available

12 thereafter, taking into account counsel’s schedule and commitments to other clients, and the need for

13 preparation in the case and further investigation. In addition, the public health concerns cited by

14 General Order 611, 612, 617, and 618 and the judicial declaration of emergency and presented by the

15 evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in this case because counsel

16 or other relevant individuals have been encouraged to telework and minimize personal contact to the

17 greatest extent possible.

18          The parties further believe that time should be excluded, in that failure to grant the requested
19 case schedule would unreasonably deny the defendants continuity of counsel, and unreasonably deny

20 both the defendants and the government the reasonable time necessary for effective preparation, taking

21 into account the parties’ due diligence in prosecuting this case. 18 U.S.C. Section 3161(h)(7)(B)(iv).

22 Based on the above-stated findings, the ends of justice served by the schedule as requested outweigh the

23 interest of the public and the defendant in a trial within the original date prescribed by the Speedy Trial

24 Act. Therefore, the parties request that the Court exclude the time until the new hearing date from

25 calculations under the Speedy Trial Act.

26
            2
            The parties note that General Order 612 acknowledges that a district judge may make
27 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
28

      STIPULATION TO CONTINUE STATUS CONFERENCE
                                                         3
30
           Case 1:20-cr-00099-DAD-BAM Document 38 Filed 09/15/21 Page 4 of 4


 1    Dated: September 15, 2021                                PHILLIP A. TALBERT
                                                               Acting United States Attorney
 2
                                                               /s/ Laura Jean Berger
 3                                                             LAURA JEAN BERGER
 4                                                             Assistant United States Attorney

 5

 6 DATED: September 15, 2021                               /s/ Roger Bonakdar
                                                           Roger Bonakdar
 7                                                         Attorney for Defendant Jesus Zepeda Lopez

 8

 9
                                                       ORDER
10
            IT IS HEREBY ORDERED that the status conference in this case be continued from September
11
     22, 2021 until December 8, 2021 at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe.
12
            IT IS FURTHER ORDERED THAT the ends of justice served by the schedule set forth herein as
13
     requested outweigh the interest of the public and the defendants in a trial within the original date
14
     prescribed by the Speedy Trial Act for the reasons stated in the parties’ stipulation. For the purpose of
15
     computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which trial must
16
     commence, the time period of September 22, 2021 until December 8, 2021, inclusive, is deemed
17
     excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) because it results from a continuance granted by
18
     the Court at the parties’ request on the basis of the Court’s finding that the ends of justice served by
19
     taking such action outweigh the best interest of the public and the defendant in a speedy trial.
20

21

22 IT IS SO ORDERED.

23
        Dated:     September 15, 2021                            /s/ Barbara   A. McAuliffe             _
24                                                      UNITED STATES MAGISTRATE JUDGE

25

26
27

28

      STIPULATION TO CONTINUE STATUS CONFERENCE
                                                           4
30
